Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



                                                Reasons for Allowance

     Claims 1 -16 and 21 are allowed by persuasion of the arguments. Moreover,  the claims are allowed for the reason the prior does not teach in claimed combination, the  print system network identifier configured for identifying print parameters for print jobs by appending the print system network identifier to include a print parameter variable.  Support being found at para. 33 of the specification. 

     Claims 17-20 are also allowed by persuasion of the arguments. Moreover, the claims are allowed for the reason the prior art does not teach in claimed combination,  the print system network identifier configured for identifying print parameters for print jobs by appending the print system network identifier to include a print parameter variable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664